DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12-18 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 12 recites the limitation “and the cap covers the cardiac tissue”, which in its broadest reasonable interpretation, encompasses a positive recitation of a human body. The examiner suggests applicant amend this limitation to read --and the cap is configured to cover the cardiac tissue-- to obviate this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 12, 13, and 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2006/0020271 (Stewart et al.).
Regarding claim 12, Stewart et al. teaches an apparatus for reducing a volume of a ventricle of a heart (since the apparatus is configured for capturing and occluding a left atrial appendage, the apparatus is capable of being used to capture and reduce a volume of a heart ventricle: abstract, [0163]-[0164]), the apparatus comprising: a clamp (Figures 39-45, ring, 410 and arms, 412) defining an opening ([0164]-[0165]); a cap (Figures 39-45, suction cup probe, 420) that is coupled with the clamp (410, 412), the cap (420) being that is positionable on cardiac tissue of a wall of the heart while the cap (420) is in a first state and that is reconfigurable to a second state to pull the cardiac tissue through the opening and into a volume defined by the cap (420) within which the cardiac tissue is disposed to reduce the volume of the ventricle (the “first state” of the “cap: 420 is construed as its extended state as shown in Figure 42, which is reconfigured to the “second state”, construed as its retracted state suctioning the cardiac tissue as shown in Figure 45, [0165]-[0166]); wherein when the cap (420) is in the second state, the clamp (410, 412) is positioned on a periphery of the cap (420) and Figures 44-45; [0164]-[0166]).
Regarding claim 13, Stewart et al. teaches the cap (420) comprises a top opening configured to apply suction to pull the cardiac tissue towards the cap (420) and into the volume defined by the cap (420) (vacuum applied via probe, 420, [0165]-[0166]).
Regarding claim 16, Stewart et al. teaches the clamp (410, 412) is configured to bring opposing portions of the cardiac tissue towards and into contact with each other ([0166]-[0167]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6, and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,537,198 (Vidlund et al.) in view of U.S. Patent Application Publication No. 2001/0041821 (Wilk et al.).
Regarding claim 2, Vidlund et al. teaches a method for reconstructing a chamber of a heart (abstract), comprising: inserting an introducer  through a first wall of the heart, through a septum, and through a second wall of the heart, wherein the first wall and the second wall are on opposite sides of the septum (transventricular path extends from outer left ventricle wall, through the septum, and to outside the right ventricle wall, Figure 13, col. 16, line 65-col. 17, line 9; needle, col. 19, lines 39-46); delivering, via the introducer (needle), a tension member (Figure 1, tension member, 2) through the first wall, through the septum, and through the second wall (col. 6, line 59-col. 7, line 8; col. 7, lines 20-28; col. 19, lines 41-46); deploying an anchor (Figure 1, fixed pad assembly, 3) that is coupled with the tension member (2) so that the anchor (3) engages an exterior surface of the second wall (col. 19, lines 46-50); and applying tension to the tension member (2) to urge the first wall toward the second wall via the anchor (3) and thereby reduce a distance between the first wall, the septum, and the second wall (col. 14, lines 26-36 and lines 47-52; col. 20, lines 3-8; Figure 13). Vidlund et al. teaches “a number of possible orientations for splint placement are possible” (col. 16, lines 65-66), but does not specify the tension is applied to bring the first wall, septum, and second wall into contact.
However, Wilk et al. teaches a method for reconstructing a chamber of a heart (abstract; [0002]; [0018]; [0094]), comprising: inserting an introducer (Figures 16A-E, catheter, 250) into a heart ([0094]); delivering, via the introducer (250), a tension member (Figures 16A-F, wires, 256 and 260) into the first wall, through the septum, and into a second wall, wherein anchors (Figures 16A-F, arrow heads, 258 and 262) of the tension member (256, 260) engage the first and second walls respectively ([0094]); and applying tension to the tension member (256, 260) to urge the first wall toward the second wall via the anchors (258, 262) and thereby bring the first wall, the septum, and the second wall into contact ([0094]; see Figures 16A-F). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Vidlund et al. such that the tension member is placed and then tension is applied to 
Regarding claim 3, Vidlund et al. in view of Wilk et al. teaches all the limitations of claim 2. Vidlund et al. teaches the introducer comprises a hollow bore (“needle defines a lumen”, col. 19, lines 41-46), and wherein delivering the tension member (2) through the first wall, through the septum, and through the second wall comprises inserting the tension member (2) through the hollow bore of the introducer (col. 19, lines 41-46; Figure 13).
Regarding claim 6, Vidlund et al. in view of Wilk et al. teaches all the limitations of claim 2. Vidlund et al. teaches tension of the tension member is adjusted as needed to reduce the distance between the respective ventricular and septal walls to reduce the ventricular volume in accordance with the particular needs of the individual patient (col. 19, line 63-col. 20, line 8 and col. 20, lines 14-21). Vidlund et al. and Wilk et al. do not expressly teach subsequent to the application of tension to the tension member, a reduction in a distance between a location of penetration by the tension member in the first wall and a location of penetration by the tension member in the septum is greater than a reduction in a distance between a location of penetration by the tension member in the second wall and the location of penetration by the tension member in the septum. However, it would have been obvious to modify the method of Vidlund et al. such that the distance between the first wall and the septum is more greatly reduced than the 
Regarding claim 8, Vidlund et al. in view of Wilk et al. teaches all the limitations of claim 2. Vidlund et al. teaches the anchor (3) is a first anchor, the method further comprising: coupling a second anchor (Figure 1, pad assembly, 4) with a proximal end of the tension member (2) (col. 20, lines 3-8); and moving the second anchor (4) along the tension member (2) towards the first anchor (3), wherein the second anchor (4) is configured to move along the tension member (2) towards the first anchor (3) and to prevent movement of the second anchor (4) along the tension member (2) away from the first anchor (3) (pad 4 is secured onto tension member 2, col. 14, lines 47-52; col. 15, lines 15-25; col. 20, lines 3-8).
Regarding claim 9, Vidlund et al. in view of Wilk et al. teaches all the limitations of claim 2. Vidlund et al. teaches the anchor (3) is a first anchor, the method further comprising: engaging the first wall with a second anchor (Figure 1, pad assembly, 4) that is coupled with the tension member (2), wherein the second anchor (4) is configured to cooperate with the first anchor (3) to apply and maintain tension in the tension member (2) in order to bias the first wall towards the septum (col. 14, lines 26-36 and lines 47-52; col. 20, lines 3-8; Figures 1 and 13).
claim 10, Vidlund et al. in view of Wilk et al. teaches all the limitations of claim 2. Vidlund et al. teaches the second wall comprises a wall of the right ventricle, and the first wall comprises a wall of the left ventricle (path extends from outer left ventricle wall, through the septum, and to outside the right ventricle wall, Figure 13, col. 16, line 65-col. 17, line 9).
Regarding claim 11, Vidlund et al. teaches a system for performing ventricular reconstruction of a heart (abstract), the system comprising: an elongate body configured to deliver a tension member (Figure 1, tension member, 2) through a first wall of the heart, through a septum, and through a second wall of the heart, wherein the first wall and the second wall are on opposite sides of the septum (transventricular path extends from outer left ventricle wall, through the septum, and to outside the right ventricle wall, Figure 13, col. 16, line 65-col. 17, line 9; needle, col. 19, lines 39-46); the tension member (2) (col. 6, line 59-col. 7, line 8; col. 7, lines 20-28; col. 19, lines 43-65);Page 3 of 6Attorney Docket No. 090556-1140836 (000940US)Amendment dated July 24, 2019 a first anchor (Figure 1, fixed pad assembly, 3) coupled with the tension member (2) and configured to engage an exterior surface of the second wall (col. 6, line 63-col. 7, line 8; col. 19, lines 46-50); and a second anchor (Figure 1, adjustable pad assembly, 4) coupled with the tension member (2) and configured to cooperate with the first anchor (3) to apply tension to the first wall and the second wall to bias the first wall and the second wall towards the septum (col. 6, line 63-col. 7, line 8; col. 20, lines 3-8). Vidlund et al. teaches “a number of possible orientations for splint placement are possible” (col. 16, lines 65-66), but does not specify the tension member and anchors are configured to bring the first wall, septum, and second wall into contact.
Figures 16A-E, catheter, 250) configured to deliver a tension member (Figures 16A-F, wires, 256 and 260) into a septum, a first wall, and a second wall on opposite sides of the septum ([0094]); the tension member (256 and 260) including first and second anchors (Figures 16A-F, arrow heads, 258 and 262) configured engage the first and second walls respectively ([0094]); wherein the tension member (256, 260) is configured to urge the first wall toward the second wall via the anchors (258, 262) and thereby bring the first wall, the septum, and the second wall into contact ([0094]; see Figures 16A-F). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Vidlund et al. such that the tension member is configured to be placed and then to apply tension to bring the first wall, septum, and second wall into contact as taught by Wilk et al., because Wilk et al. teaches employing a tension member in such a way to bring lower portions of the first wall, septum, and second wall into contact reduces the volume of the left and right ventricles to improve cardiac function according to the patient’s needs ([0002]; [0094]).
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,537,198 (Vidlund et al.) in view of U.S. Patent Application Publication No. 2001/0041821 (Wilk et al.) as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 6,776,754 (Wilk).
Regarding claims 4 and 5, Vidlund et al. in view of Wilk et al. teaches all the limitations of claim 3. Vidlund et al. does not teach the anchor is delivered in an undeployed configuration, such that it is delivered through the hollow bore of the 
However, Wilk teaches a method for reconstructing a chamber of a heart (abstract), comprising: inserting an introducer (Figure 3, applicator, 60) (col. 5, lines 38-48); delivering, via the introducer (60), a tension member through a first wall of the heart and through the septum (see Figure 3; col. 5, lines 38-65); deploying an anchor (Figure 3, tack, 56) that is coupled with the tension member so that the anchor (56) engages an exterior surface of the septal wall (see Figure 3; col. 5, lines 38-45); and applying tension to the tension member to urge the first wall toward the septal wall via the anchor (56) and thereby reduce a distance between the first wall and the septum (col. 5, lines 53-65); wherein the anchor (56) is delivered through a hollow bore through the introducer (60) in an undeployed configuration with the tension member extending only on a proximal side of the anchor (56) (col. 5, lines 38-65; Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor of Vidlund et al. such that the anchor is delivered in an undeployed configuration through the bore of the introducer with the tension member extending only on the proximal side of the anchor as taught by Vidlund et al. and Wilk et al., because such a configuration requires fewer delivery instruments to deploy the tension member and anchor thus provides a simplified implantation procedure, which results in a reduction of ventricular volume to improve cardiac function (Wilk et al.: abstract; col. 5, lines 38-65).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0020271 (Stewart et al.).
claim 15, Stewart et al. teaches all the limitations of claim 12. Stewart et al. does not teach that the cap (suction probe, 420) further comprises one or more protrusions disposed at a periphery of the cap, the one or more protrusions being configured to grip the cardiac tissue.
However, Stewart et al. further teaches an alternative embodiment of the cap (Babcock grasper probe, 420), wherein the cap (420) is positionable on cardiac tissue of a wall of the heart while the cap (420)is in a first state and that is reconfigurable to a second state to pull the cardiac tissue through the opening and into a volume defined by the cap (420)to reduce the volume of the ventricle; wherein when the cap (420) is in the second state, the clamp (410, 412) is positioned on a periphery of the cap (420) and the cap (420)covers the cardiac tissue; further comprising one or more protrusions disposed at a periphery of the cap (420), the one or more protrusions being configured to grip the cardiac tissue (Babcock grasper probe, 420, [0165]-[0166]). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the grasper probe for the suction probe as the cap of Stewart et al., because Stewart et al. teaches a suction probe and a grasper probe as substitutable alternatives for capturing and pulling the cardiac tissue into the clamp opening ([0165]-[0166]).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 30 June 2021, with respect to the rejections of claims 2-11 under 35 U.S.C. 102 and 103 citing at least Vidlund et al., claims 12-20 under 35 U.S.C. 102 and 103 citing at least Cosgrove et al., and claim 21 under 35 U.S.C. 102 citing Hussein have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  
Allowable Subject Matter
Claims 14, 17, 18, and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and Section 33(a) of the AIA  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the apparatus for reducing a volume of a ventricle of a heart of claim 14, wherein the clamp is positioned on a periphery of the cap, and the apparatus further comprises an anchor configured to pull the cardiac tissue towards the cap and into contact with the cap, within the context of the remainder of parent claim 12.
No prior art of record teach and/or fairly suggest the apparatus for reducing a volume of a ventricle of a heart of claim 17, wherein the clamp is positioned on a periphery of the cap, and wherein the clamp is configured to be removably received in a slot of the cap, within the context of the remainder of parent claims 12 and 16.
No prior art of record teach and/or fairly suggest the apparatus for reducing a volume of a ventricle of a heart of claim 18, wherein the clamp is positioned on a periphery of the cap, and wherein the clamp forms an integral part of the cap and is configured to exert forces to reconfigure the cap into the second state and to maintain 
No prior art of record teach and/or fairly suggest the apparatus for reducing a volume of a ventricle of a heart of claim 20, wherein the clamp is positioned on a periphery of the cap, and wherein the clamp comprises a spring configured to reconfigure the cap into the second state and to maintain the cap in the second state, within the context of the remainder of parent claim 12.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the method of reducing a volume of a ventricle of a heart of claim 21, comprising: placing a cap on tissue of the ventricle wall while the cap is in a first state, reconfiguring the cap to a second state to bring the cardiac tissue into a volume defined by the cap such that the tissue is folded inside the cap volume to reduce the volume of the ventricle, clamping opposing portions of the tissue with a clamp such that the folded, opposing portions contact each other and remain inside the cap volume by reconfiguring the cap to a second state, wherein in the second state, the clamp is positioned on a periphery of the cap, and the cap covers the cardiac tissue between the opposing portions of the tissue.
The closest prior art of record, Stewart et al. as cited above, teaches a method of reducing a volume of a chamber of a heart by pulling cardiac wall tissue through an opening of a clamp into and via a cap that is reconfigured from a first state to a second state, and clamping opposing portions of the cardiac tissue ([0164]-[0166]; Figures 39-45). Stewart et al. teaches a left atrial appendage is occluded, and does not teach the volume of a ventricle is reduced by the disclosed method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791